DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 3 – 4, 6 – 10, 13 – 14 and 16 – 20
Cancelled: Claims 1, 2, 5, 11 – 12 and 15
Added: None 
Therefore Claims 3 – 4, 6 – 10, 13 – 14 and 16 – 20 are now pending.

Response to Arguments
Applicant’s arguments filed 07/06/2022, with respect to Claims 3 – 4, 6 – 10, 13 – 14 and 16 – 20 have been fully considered and are persuasive.  The applicant has amended the application to include the allowable subject matter of the claims 6 and 16 in each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 3 – 4, 6 – 10, 13 – 14 and 16 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“generating at the RGB video display a diagnostic signal corresponding to each executed control and data signal; transmitting the diagnostic signals to a diagnostics processor; determining using the diagnostic processor whether each of the diagnostic signals is indicative of a correctly executed control or data signal; taking corrective action when a diagnostic signal indicates that a corresponding video control or data signal was not received or not properly executed by the RGB video display;ILANSING\000135159\01 55\305563.v1-7/6/22Application No. 17/008,9053Docket No.: 135159-0155Amendment and Response dated: July 6, 2022 Reply to Final Office Action dated: May 9, 2022wherein the video control and data signals include red, green, blue color data signals, a clock control signal, a horizontal synchronization control signal, a vertical synchronization control signal, and a data enable control signal, wherein one or more RGB data lines is used as a diagnostic signal to check display output, and wherein the diagnostics processor counts the number of ones in a binary data line of a received diagnostic data signal and determines whether the count is exactly equal to the number of ones in a corresponding binary data line of the data signal sent to the display.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625